Citation Nr: 9926249	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Osvaldo A. Izquierdo, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel




REMAND

The appellant had active military service from September 1954 
to August 1956 and from September 1956 to October 1957.  He 
had National Guard service, including a period of inactive 
duty training from February 8-10, 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1993 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.

Additional evidentiary development is necessary before the 
Board may consider this appeal.  The veteran has submitted a 
December 1995 memorandum from the Department of the Army, 
with Physical Evaluation Board Proceedings, both dated in 
December 1995.  The documents indicate that the veteran was 
recommended for separation because of low back pain, lumbar 
spondylosis, with moderate degenerative changes, incurred or 
aggravated while entitled to basic pay and in line of duty.  
There are no accompanying medical board proceedings or 
medical records supporting this determination.  There is a 
later memorandum dated in January 1996 indicating that 
processing for physical disability was terminated.  Documents 
previously submitted by the veteran indicated that line of 
duty determination had not been approved because of a lack of 
certain required supporting documentation.  (See Memorandum 
dated 24 July 1991 from The Adjutant General's Office, Puerto 
Rico National Guard.)  The RO must request from the Puerto 
Rico National Guard, Adjutant General, and from the 
Department of the Army, all administrative determinations, 
supporting statements, and medical reports, examinations, or 
treatment of the veteran from February 8, 1991 to the 
present.

Accordingly, this case is remanded for the following:

1.  Request from the Adjutant General, 
Puerto Rico National Guard, and from the 
Department of the Army, all medical and 
administrative records relating to the 
veteran from February 8, 1991, to the 
present.  In particular, any medical 
treatment records for the veteran's low 
back disorder and any medical evaluation 
board proceedings conducted in connection 
with his low back disorder are to be 
requested.  In addition, any lay 
statements, witness accounts, or other 
evidence relating to a line of duty 
determination arising from the reported 
February 8, 1991, back injury are to be 
requested.  If any request for 
documentation to either the Army or the 
National Guard is unsuccessful because 
that entity does not have the requested 
information, follow up with the 
appropriate custodian of the documents.  
Associate all records received with the 
claims file.

2.  Readjudicate the veteran's claim.  If 
the determination remains adverse to him, 
provide him and his representative a 
supplemental statement of the case and 
provide an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












